Citation Nr: 0901576	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-41 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to service connection for residuals of left 
ankle fracture, claimed as torn ligaments.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1976 and from January 29, 1981 to February 11, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A hearing was held before a 
decision review officer at the RO in August 2005.  The case 
was previously before the Board in August 2007, at which time 
other issues which were on appeal were disposed of, including 
the issue of service connection for scoliosis and congenital 
defect of the dorsal spine.  The Board found that new and 
material evidence had been received to reopen a claim for 
service connection for residuals of left ankle fracture, 
claimed as torn ligaments, and remanded each of the issues 
listed on the cover page to the RO for further development.  

The issue of entitlement to service connection for right ear 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's current right shoulder arthritis was not 
manifest in service, is unrelated to service, and was not 
manifest to a degree of 10 percent within one year of service 
discharge.  

2.  The veteran's current low back arthritis and degenerative 
disc disease was not manifest in service, is unrelated to 
service, and was not manifest to a degree of 10 percent 
within one year of service discharge.  

3.  The veteran's current left ankle arthritis was not 
manifest in service, is unrelated to service, and was not 
manifest to a degree of 10 percent within one year of service 
discharge.  

4.  The veteran's current sinusitis was not manifest in 
service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria for service connection for a lower back 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The criteria for service connection for residuals of left 
ankle fracture, claimed as torn ligaments, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a March 2003 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  As the claim for service connection 
for left ankle fracture, claimed as torn ligaments, was 
reopened in August 2007, any violations of notice required by 
Kent are harmless.

The veteran was notified of effective dates for ratings and 
degrees of disability in April 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and VA examined the veteran for each 
disability being decided in April 2008.  Some of the 
disorders were also examined in May 2006.  VA has satisfied 
its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008). Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d) (2008).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Analysis

	Right shoulder

Service medical records show right shoulder pain treated in 
August 1974 after the veteran had been playing softball.  The 
assessment was right shoulder muscle spasm.  On service 
discharge examination in March 1976, the veteran reported 
that he was in good health and his shoulder was normal.  

Mild right shoulder degenerative changes were shown on VA 
X-ray in June 2003.  

On VA examination in April 2008, the examiner noted the 
service medical record showing treatment for right shoulder 
muscle spasm and the negative X-rays and stated that there 
were records indicating that the veteran may have a torn 
labrum.  The examiner indicated that this was not consistent 
with the pain claimed in the military, and that current 
medical records do not indicate chronicity from 1974.  
Therefore, he felt that it was not likely that the veteran's 
current right shoulder condition is related to service.  This 
is the only medical opinion of record on the matter of 
whether the veteran's current right shoulder disorder is 
related to service, and it is negative.  Moreover, right 
shoulder arthritis was not manifest to a degree of 10 percent 
within one year of service discharge, so its service 
incurrence may not be presumed.  Accordingly, service 
connection is not warranted for a right shoulder disorder.  

	Lower back

Service medical records show the veteran had treatment for a 
low back strain in July 1970, after a motor vehicle accident.  
He also had treatment in July 1970 for low back pain after 
falling off of a cycle.  He had a back ache in September 1975 
when he was assessed with viral syndrome.  On service 
discharge examination in March 1976, his lumbosacral spine 
was normal.  

On VA examination in February 1981, the veteran reported that 
his back had hurt him since service.  His lumbar spine had a 
full range of motion and deep tendon reflexes in his lower 
extremities were normal.  No lower back disorder was 
diagnosed.  

December 2003 VA X-rays show mild to moderate lumbar 
spondylosis not changed since December 2001.  Leonard 
Strichman, M.D. diagnosed the veteran with low back pain and 
lumbar disc bulges at L3-L4, L4-L5, and L5-S1 in August 2004.  

On VA examination in April 2008, the examiner noted that the 
service medical records reported back pain mostly related to 
a thoracic condition and not to a low back condition, 
although there had been treatment for low back pain in May 
1971 and January 1972, significant for muscle or ligament 
strain only.  X-rays had never revealed low back degenerative 
changes of the discs prior to 2004, when bulging discs, 
degenerative disc disease, and scoliosis were found.  The 
examiner indicated that there were no records to indicate a 
continuation or chronicity of any low back condition 
following the veteran's service discharge.  The examiner felt 
that the veteran had a chronic lumbosacral strain due to a 
congenital thoracic spine condition and not related to 
service.  

As no medical evidence shows a chronic lower back disorder in 
service, arthritis of the lower back to a degree of 10 
percent within one year of service discharge, or a nexus 
between any current back disorder and the veteran's service, 
service connection is not warranted for lower back disorder.  

	Left ankle

An April 1972 service medical record shows complaints of pain 
and swelling after the veteran ran into a wall with his left 
ankle the day before.  X-rays of the left ankle were 
negative, and an ace wrap, heat, and crutches were 
prescribed.  On service discharge examination in March 1976, 
the veteran's left ankle was normal.  On VA examination in 
December 1981, the veteran stated that he tore ligaments in 
his left ankle in service and that it bothers him 
periodically.  His left ankle was normal to examination and 
by X-rays.  

On VA examination in May 2006, the veteran reported that he 
had sprained his left ankle in 1972 playing football, and 
that it was casted for several months, and that he injured it 
again in 1974 while playing softball.  The examiner diagnosed 
osteoarthritis of the ankles and rendered an opinion that the 
veteran's left ankle osteoarthritis was caused by his service 
activity.  The examiner did not mention the veteran's service 
medical records or his post-service medical history prior to 
2006.

On VA examination in April 2008, the examiner noted the 
contents of the April 1972 service medical record and VA 
medical records from after service, found that the veteran 
currently had mild degenerative changes of his left ankle, 
and indicated that there were no notes indicating that the 
veteran's left ankle was ever again evaluated after service.  
The examiner indicated that the veteran currently had age 
appropriate degenerative changes of his left ankle.  
Therefore, he rendered an opinion that it was not likely that 
the veteran's current mild degenerative changes are related 
to service.  

Here, there are conflicting medical opinions, one supporting 
service connection and the other against service connection 
for left ankle disorder.  The medical opinion not supporting 
a nexus to service is deemed more probative, as that opinion 
indicates that the examiner specifically considered the 
veteran's service medical record showing left ankle 
treatment, noted that there were not any other treatment 
records for ankle problems post-service, and indicated that 
his degenerative changes of his ankle were age appropriate, 
whereas the other opinion did not consider the service 
treatment record specifically or the veteran's post-service 
history prior to 2006.  Also, the opinion supporting service 
connection relied on a service history not supported by the 
service medical records.  The only injury shown in service 
was when the veteran ran into a wall in 1972.  He was not 
casted at the time, as he had told the examiner in 2006.  See 
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
determining probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records).  Moreover, the evidence does not show 
arthritis of the left ankle manifest to a degree of 10 
percent within one year of service discharge.  Accordingly, 
the veteran's left ankle arthritis may not be presumed to 
have been incurred in service.  In light of the above, 
service connection is not warranted for left ankle 
disability.  

	Sinusitis

Service medical records show that the veteran received 
treatment in July 1971 for sinusitis secondary to an upper 
respiratory infection and water in his sinuses from diving, 
with spontaneous resolution.  In November 1974, the veteran 
reported a long term problem with headaches, thought to be 
due to sinusitis.  He reported that he was in good health on 
service discharge examination in March 1976, and his sinuses 
were clinically normal.  

On VA examination in August 1997, the veteran reported that 
after having his sinus drained in 1972, he had had very few 
headaches.  Since 1966, he had had a lot of problems with his 
sinuses, including sinus drainage and post-nasal drip that 
appeared to have an allergic rhinitis component to it.  He 
stated that he was bothered by sinuses at least 2 weeks out 
of the month on and off throughout the years.  He stated that 
the condition had improved in 1972.  

On VA examination in April 2008, the veteran reported that he 
had 3 episodes of sinusitis per year.  The July 1971 service 
medical record and its indication that there was spontaneous 
resolution of sinusitis were reviewed.  The examiner 
indicated that treatment records did not support the November 
1974 claim of a long history of allergic sinusitis.  The 
current diagnosis was recurrent sinusitis, currently in 
remission.  The examiner stated that the veteran's complaints 
of intermittent episodes of sinus pain and pressure were very 
common findings in the general public.  The examiner felt 
that due to the lack of additional episodes in service and 
the lack of documentation of chronic or recurrent episodes 
after discharge, it was not likely that the veteran's current 
sinus condition is related to service.  

The only competent medical evidence of record as to whether 
the veteran's current sinusitis disorder is related to 
service is from the VA examiner who examined the veteran in 
April 2008.  That examiner reviewed pertinent evidence in the 
claims folder and indicated that sinus pain and pressure were 
very common and indicated that it was not likely that the 
veteran's current sinus condition is related to service.  
Since that opinion is in the negative, and chronicity since 
service is not shown, service connection is not warranted for 
sinusitis.  The preponderance of the evidence shows that the 
veteran in-service sinusitis resolved without current 
residuals.  

Laypersons such as the veteran are incapable of relating the 
medical disorders at issue to service.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a lower back disorder is denied.

Service connection for residuals of a left ankle fracture, 
claimed as torn ligaments, is denied.

Service connection for sinusitis is denied.


REMAND

The Board remanded the right ear hearing loss disability 
claim to the RO in August 2007 to have a VA examiner state 
whether it was at least as likely as not (a probability of at 
least 50 percent) that the veteran's right ear hearing loss 
is related to active service, to include excessive noise 
exposure therein.  The audiologist who rendered the April 
2008 VA examination did not render such an opinion.  
Accordingly, remand is required.  RO compliance with this 
remand is not discretionary.  When an RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The VA audiologist who examined the 
veteran in April 2008 should state 
whether it is at least as likely as not 
(a probability of at least 50 percent) 
that the veteran's right ear hearing 
loss disability is related to active 
service, to include exposure to 
excessive noise therein.  If that 
audiologist is not available, another 
qualified health care provider should 
render such opinion.  Provide the 
claims folder to the examiner for 
review.  

2.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


